Case 2:20-cr-00579-SVW Document 147-1 Filed 03/11/21 Page 1 of 5 Page ID #:1063




             EXHIBIT A
Case 2:20-cr-00579-SVW Document 147-1 Filed 03/11/21 Page 2 of 5 Page ID #:1064




                                                                                002
                                                                          EXHIBIT A
Case 2:20-cr-00579-SVW Document 147-1 Filed 03/11/21 Page 3 of 5 Page ID #:1065




                                                                                003
                                                                          EXHIBIT A
Case 2:20-cr-00579-SVW Document 147-1 Filed 03/11/21 Page 4 of 5 Page ID #:1066




                                                                                004
                                                                          EXHIBIT A
Case 2:20-cr-00579-SVW Document 147-1 Filed 03/11/21 Page 5 of 5 Page ID #:1067




                                                                                005
                                                                          EXHIBIT A
